MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                               FILED
court except for the purpose of establishing                       Apr 11 2017, 6:45 am

the defense of res judicata, collateral                                 CLERK
estoppel, or the law of the case.                                   Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Curtis T. Hill, Jr.
Oldenburg, Indiana                                       Attorney General of Indiana

                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Alacia Johnson,                                          April 11, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1611-CR-2486
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable David J. Certo,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable David M. Hooper,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G12-1602-CM-6327



Bradford, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A04-1611-CR-2486 | April 11, 2017       Page 1 of 9
                                          Case Summary
[1]   During the early morning hours of January 3, 2016, Appellant-Defendant

      Alacia Johnson was involved in a physical altercation with Brooke Arnett

      Holman at the Limelight nightclub in Indianapolis. During this altercation,

      Johnson punched Holman in the left eye causing Holman to suffer a corneal

      abrasion. Johnson was subsequently charged with Class A misdemeanor

      battery resulting in bodily injury.


[2]   On October 6, 2016, the trial court conducted a bench trial. Johnson did not

      dispute during trial that she had been involved in an altercation with Holman

      on January 3, 2016. Johnson argued, however, that she had acted in self-

      defense. Contrary to Johnson’s assertion, Holman testified that Johnson was

      the instigator of and aggressor during the altercation. At the conclusion of trial,

      the trial court found Johnson guilty as charged. The trial court subsequently

      sentenced Johnson to 365 days of imprisonment, with credit for time served and

      the remainder suspended to probation.


[3]   On appeal, Johnson contends that the evidence is insufficient to sustain her

      conviction because Appellee-Plaintiff the State of Indiana (“the State”) failed to

      rebut her claim of self-defense. Concluding that the evidence presented by the

      State was sufficient to sustain Johnson’s conviction and to disprove her claim of

      self-defense, we affirm the judgment of the trial court.



                            Facts and Procedural History

      Court of Appeals of Indiana | Memorandum Decision 49A04-1611-CR-2486 | April 11, 2017   Page 2 of 9
[4]   At approximately 2:00 a.m. on January 3, 2016, Holman; her sister, JaLin

      Carter; and other family and friends arrived at Limelight nightclub near 38th

      Street and Lafayette Road in Indianapolis. Upon arriving at Limelight,

      Holman and Carter “were standing[,] about to go to the dance floor” when a

      woman walked up to Holman and Carter and said “anybody can get it,

      anybody can get it.” Tr. pp. 7, 8. Holman, who recognized the woman as

      someone she had attended high school with, asked “is everything ok[?]” Tr. p.

      8. The woman responded “yeah, we’re good” before walking away. Tr. p. 8.

      Holman watched as the woman walked back to a table near Johnson. At the

      time, Johnson was sitting in Limelight’s “VIP” section. Holman was familiar

      with Johnson because they too had attended high school together.


[5]   Later that morning, Holman encountered Johnson as she was walking back

      from the restroom to tell her friends that it was time to go because Limelight

      was closing. As Holman was walking past the VIP section where Johnson was

      sitting, she saw Johnson “getting up out of her seat” and heard Johnson say

      “there goes that b-word right there.” Tr. p. 9. Johnson accused Holman of

      throwing a drink at her.1 Johnson then approached Holman in a “very

      aggressive” manner and punched her in the left eye. Tr. p. 10. Holman

      suffered a corneal abrasion as a result of being struck by Johnson.




      1
          At trial, Holman denied having thrown a drink at Johnson.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1611-CR-2486 | April 11, 2017   Page 3 of 9
[6]   On February 10, 2016, the State charged Johnson with one count of Class A

      misdemeanor battery resulting in bodily injury. The case proceeded to a bench

      trial on October 6, 2016. During trial, Johnson acknowledged that she was

      involved in an altercation at Limelight on January 3, 2016, but claimed that to

      the extent that she participated in the altercation, she was acting in self-defense.

      Holman, on the other hand, testified that Johnson had been the instigator of

      and aggressor during the altercation.


[7]   At the conclusion of trial, the trial court found Johnson guilty as charged. That

      same day, the trial court sentenced Johnson to a term of one year, with credit

      for time served and the remaining 361 days suspended to non-reporting

      probation. The trial court also ordered Johnson to have no contact with

      Holman and to pay $1100.31 in restitution. This appeal follows.



                                 Discussion and Decision
[8]   Johnson contends that the evidence is insufficient to sustain her conviction for

      Class A misdemeanor battery resulting in bodily injury.

              When reviewing the sufficiency of the evidence to support a
              conviction, appellate courts must consider only the probative
              evidence and reasonable inferences supporting the verdict. It is
              the fact-finder’s role, not that of appellate courts, to assess
              witness credibility and weigh the evidence to determine whether
              it is sufficient to support a conviction. To preserve this structure,
              when appellate courts are confronted with conflicting evidence,
              they must consider it most favorably to the trial court’s ruling.
              Appellate courts affirm the conviction unless no reasonable fact-
              finder could find the elements of the crime proven beyond a

      Court of Appeals of Indiana | Memorandum Decision 49A04-1611-CR-2486 | April 11, 2017   Page 4 of 9
               reasonable doubt. It is therefore not necessary that the evidence
               overcome every reasonable hypothesis of innocence. The
               evidence is sufficient if an inference may reasonably be drawn
               from it to support the verdict.


      Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and

      quotations omitted). “In essence, we assess only whether the verdict could be

      reached based on reasonable inferences that may be drawn from the evidence

      presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

      original). Upon review, appellate courts do not reweigh the evidence or assess

      the credibility of the witnesses. Stewart v. State, 768 N.E.2d 433, 435 (Ind.

      2002).


[9]   In charging Johnson, the State alleged that “[o]n or about January 3, 2016,

      [Johnson] did knowingly touch [Holman] in a rude, insolent, or angry manner,

      resulting in bodily injury to [Holman], specifically pain and/or abrasion and/or

      redness and/or swelling[.]” Appellant’s App. Vol. II Confidential, p. 15.

      Indiana Code section 35-42-2-1(b) provides that “a person who knowingly or

      intentionally: (1) touches another person in a rude, insolent, or angry manner

      … commits battery, a Class B misdemeanor.” However, “[t]he offense

      described in subsection (b)(1) … is a Class A misdemeanor if it results in bodily

      injury to any other person.” Ind. Code § 35-42-2-1(c). Thus, in order to prove

      that Johnson committed the charged Class A misdemeanor, the State was

      required to prove that Johnson touched Holman in a rude, insolent, or angry

      manner and that the touching resulted in injury to Holman.



      Court of Appeals of Indiana | Memorandum Decision 49A04-1611-CR-2486 | April 11, 2017   Page 5 of 9
[10]   In challenging the sufficiency of the evidence, Johnson asserts that the State

       failed to provide sufficient evidence to disprove her claim of self-defense.


               A valid claim of defense of oneself or another person is legal
               justification for an otherwise criminal act. Ind. Code § 35-41-3-
               2(a); Wallace v. State, 725 N.E.2d 837, 840 (Ind. 2000). In order
               to prevail on such a claim, the defendant must show that [s]he:
               (1) was in a place where [s]he had a right to be; (2) did not
               provoke, instigate, or participate willingly in the violence; and (3)
               had a reasonable fear of death or great bodily harm. McEwen v.
               State, 695 N.E.2d 79, 90 (Ind. 1998). When a claim of self-
               defense is raised and finds support in the evidence, the State has
               the burden of negating at least one of the necessary elements. Id.


       Wilson v. State, 770 N.E.2d 799, 800-01 (Ind. 2002). The State may meet its

       burden of disproving a claim of self-defense “by rebutting the defense directly,

       by affirmatively showing the defendant did not act in self-defense, or by simply

       relying upon the sufficiency of its evidence in chief.” Hood v. State, 877 N.E.2d

       492, 497 (Ind. Ct. App. 2007), trans. denied. “Whether the State has met its

       burden is a question of fact for the factfinder.” Id. “If a defendant is convicted

       despite [her] claim of self-defense, this Court will reverse only if no reasonable

       person could say that self-defense was negated by the State beyond a reasonable

       doubt.” Wilson, 770 N.E.2d at 801 (citing Taylor v. State, 710 N.E.2d 921, 924

       (Ind. 1999)).


[11]   Review of the record reveals that Johnson offered a very different account of

       her altercation with Holman than was offered by Holman and Carter. Johnson

       testified that she acted in self-defense, claiming that she was sitting in the VIP


       Court of Appeals of Indiana | Memorandum Decision 49A04-1611-CR-2486 | April 11, 2017   Page 6 of 9
       section of Limelight when someone threw a drink at her. Johnson claims that

       Holman then “approached [her] in [the] VIP section and then we had a brawl.

       It was a brawl. It was not just me hitting.” Tr. p. 40. Johnson further

       described the altercation as follows:


               It was a fight. It was a whole brawl, I mean, we was getting
               pulled left, right, chairs, security threw us out, everybody out,
               them too. There was no being pulled to the side. She was
               fighting as you can see here.… They came up to us. They came
               up to our VIP section and it was a brawl. I mean, it was a punch,
               left, right. Her sister hit me. It was just a fight. It was a fight
               that broke out. Then it was a fight, everybody is fighting.
               There’s a lot of people fighting.


       Tr. p. 41. Johnson further testified that “I’m not saying that I did not fight.

       That’s not what I’m saying. I’m saying that you can’t pinpoint me because you

       know me, and it was a whole brawl. Everybody was fighting you can’t say

       [just] me.” Tr. pp. 41-42. Johnson admitted on cross-examination that she did

       not see who allegedly threw a drink at her, but claimed that she believed that

       Carter had thrown the first punch. Johnson acknowledged that she had, in an

       alleged attempt to defend herself, thrown a punch during the altercation.

       Johnson also acknowledged that she did not know if Holman threw any

       punches during the altercation.


[12]   Holman, however, provided testimony indicating that Johnson was the

       instigator of and aggressor during the altercation. Holman testified that she

       encountered Johnson as Holman was walking back from the restroom to tell

       her friends that it was time to go because Limelight was closing. As Holman

       Court of Appeals of Indiana | Memorandum Decision 49A04-1611-CR-2486 | April 11, 2017   Page 7 of 9
       was walking past the VIP section where Johnson was sitting, she saw Johnson

       “getting up out of her seat” and heard Johnson say “there goes that b-word

       right there.” Tr. p. 9. Johnson accused Holman of throwing a drink at her,

       approached her in a “very aggressive” manner, and punched her in the left eye.

       Tr. p. 10. Holman suffered a corneal abrasion as a result of being struck by

       Johnson. Holman testified that she did not throw a drink at Johnson. She also

       testified that there was only one punch thrown the entire night and that she did

       not see anybody else throwing any punches. Holman further testified that she

       did not, at any point, initiate contact with Johnson or seek Johnson out.


[13]   Holman’s testimony that Johnson initiated the altercation was corroborated by

       Carter. Carter testified that she observed Johnson reach over the banister

       separating the VIP section from the rest of the club and punch Holman in the

       eye. Carter indicated that Holman “was in shock” and “just stood there” after

       Johnson punched her. Tr. p. 29. Carter subsequently “scooted [Holman] out of

       the way” to another part of the nightclub. Carter further testified that although

       she heard Johnson accuse Holman of throwing a drink on her, she did not, at

       any point, see Holman throw a drink at Johnson.


[14]   It is well-established that the trial court, acting as the trier-of-fact, was free to

       believe or disbelieve the varying accounts regarding the altercation and to weigh

       said testimony accordingly. See Thompson v. State, 804 N.E.2d 1146, 1149 (Ind.

       2004); McClendon v. State, 671 N.E.2d 486, 488 (Ind. Ct. App. 1996); Moore v.

       State, 637 N.E.2d 816, 822 (Ind. Ct. App. 1994), trans. denied. The guilty

       finding indicates that the trial court found Holman’s account of the altercation

       Court of Appeals of Indiana | Memorandum Decision 49A04-1611-CR-2486 | April 11, 2017   Page 8 of 9
       to be more believable. Again, Holman’s testimony, as corroborated by Carter,

       demonstrates that Johnson was the instigator of and aggressor during the

       altercation. As such, we conclude that Holman’s testimony is sufficient to both

       prove that Johnson committed the charged offense and to disprove Johnson’s

       claim of self-defense. Johnson’s claim to the contrary effectively amounts to an

       invitation for this court to reweigh the evidence, which we will not do. See

       Stewart, 768 N.E.2d at 435.


[15]   The judgment of the trial court is affirmed.


       Najam, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1611-CR-2486 | April 11, 2017   Page 9 of 9